DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 allowed. The primary reason for allowance of these claims is: The limitation of claims 1, 8, and 16 wherein the worm member and the adapter being arranged with one another such that pressing a swedge tool against a face of the worm member in a direction substantially parallel with the central axis deforms the first end to overlap a portion of the worm member onto a portion of the adapter adjacent the through-hole to secure the worm member and adapter to one another and to axially retain the worm member in a position relative to the central axis was not found in prior art and is determined novel and a nonobvious improvement over common practice by the Examiner. Prior art uses other means of connection between the worm member and the adapter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618